—Appeal from a judgment of Oneida County Court (Donalty, J.), entered August 7, 2001, convicting defendant after a jury trial of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him of criminal possession of a weapon in the third degree (Penal Law § 265.02 [former (4)]) and sentencing him to a determinate term of incarceration of seven years followed by a three-year period of postrelease supervision. We reject defendant’s contention that County Court was obligated to conduct a Rodriguez hearing (see People v Rodriguez, 79 NY2d 445, 451-453 [1992]) in addition to the Wade hearing conducted by the court. We reject defendant’s further contention that the photo array procedure was unduly suggestive (see People v Merriweather, 298 AD2d 950 [2002], lv denied 99 NY2d 561 [2002]; People v Bell, 265 AD2d 813 [1999], lv denied 94 NY2d 916 [2000]). Finally, we conclude that the sentence is not unduly harsh or severe. Present — Wisner, J.P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.